Citation Nr: 0311504	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for acne 
keloidalis nuchae of the scalp, currently rated as 50 percent 
disabling.  

2.  Entitlement to an initial rating in excess of 30 percent 
for acne keloidalis nuchae of the scalp, for the period prior 
to February 13, 1999.  

3.  Entitlement to an earlier effective date prior to July 
23, 1997, for the award of service connection for acne 
keloidalis nuchae of the scalp.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1987, from June 1988 to August 1988, and from February 1991 
to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for a skin disability 
of the scalp, and assigned a 30 percent initial rating, 
effective from July 23, 1997.  In a subsequent April 1999 
rating decision, he was also denied a total disability rating 
based on individual unemployability.  In May 1999, the 
veteran responded with a Notice of Disagreement regarding his 
assigned initial rating and effective date for his service-
connected skin disability of the scalp, and the denial of a 
total disability rating based on individual unemployability.  
A Statement of the Case on these issues was afforded him in 
May 1999.  In May 1999, he filed a VA Form 9 and requested a 
"tele-conference" hearing at the RO before a member of the 
Board.  Such a hearing was scheduled for May 2003, but the 
veteran failed to report at his scheduled time, and has 
offered no explanation for his absence.  

In a May 1999 rating action, the veteran was awarded an 
initial rating of 50 percent for his skin disability of the 
scalp, effective from February 13, 1999.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  




REMAND

The veteran seeks an increased initial rating for his skin 
disability of the scalp, an earlier effective date for the 
award of service connection for a skin disability of the 
scalp, and a total disability rating based on individual 
unemployability.  However, prior to the RO's most recent 
action in this case, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the veteran of this legislation, or to complete the necessary 
development required under the VCAA.  While the veteran was 
sent a September 2001 letter notifying him of the VCAA's 
enactment, he was only requested to provide evidence 
regarding his service connection claim for a bilateral foot 
disability; this issue was decided by the Board in March 
2003.  The veteran has yet to receive notice of the VCAA as 
it pertains to his other claims on appeal.  The VCAA requires 
that the VA notify the claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the VA for each issue claimed by the veteran.  
See Quartuccio, supra.  Such notification and development has 
not yet been accomplished in the present case.  Therefore, a 
REMAND is required to ensure compliance by the RO with the 
provisions of the VCAA, and to afford the veteran appropriate 
due process.  

Next, the Board notes that the veteran's skin disability of 
the scalp was last examined by the VA in March 1999, over 
four years ago.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfilment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
record does not reflect the current state of the appellant's 
skin disability.  Because the Board lacks the authority to 
develop cases on its own, a remand is required at this time.  
See DAV v. Sec'y of Veterans Affairs, No. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Additionally, the diagnostic criteria for rating skin 
disabilities were recently changed, effective from August 30, 
2002.  67 Fed. Reg. 49590 (2002).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  These changes in the pertinent 
regulations must be considered by the RO when readjudicating 
the veteran's claim.  

The Board notes that this claim arises from an initial grant 
of service connection for a skin disability of the scalp.  
When the assignment of initial ratings is under 
consideration, the level of disability since the effective 
date of the grant of service connection must be taken into 
account, and the VA must consider whether a "staged rating" 
is warranted, based on the facts of the specific case.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In 
readjudicating the veteran's claim, the RO is reminded of the 
need to consider the Court's holding in Fenderson.  

Finally, because the Board finds the veteran's claim for a 
total disability rating based on individual unemployability 
to be "inextricably intertwined" with the issue of an 
increased initial rating for a skin disability, adjudication 
of the former issue must thus be deferred pending resolution 
of the latter issue.  Harris v Derwinski, 1 Vet. App.  80 
(1991).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) under 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should send the veteran a letter 
requesting the names and addresses of all 
medical service providers treating him 
for his acne keloidalis nuchae of the 
scalp.  He should be informed that he has 
one year from the date of the letter to 
respond, and that his appeal will not be 
adjudicated prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
response period.  

2.  The veteran should be accorded a VA 
dermatological examination to determine 
the extent of disability resulting from 
his acne keloidalis nuchae of the scalp.  
The Board notes that the last such 
examination was conducted in March 1999.  
In examining the veteran, the examiner 
must consider both the revised criteria 
for the evaluation of skin disabilities, 
and the prior version of the criteria, 
which was in effect at the time the 
veteran initiated this appeal.  

3.  After the foregoing development has 
been accomplished, the RO should then 
readjudicate the veteran's claims for an 
increased initial rating for acne 
keloidalis nuchae of the scalp and for an 
earlier effective date for the award of 
service connection for acne keloidalis 
nuchae in light of the evidence received 
since the May 1999 Statement of the Case 
(SOC).  If the claim remains denied, the 
RO should issue a Supplemental Statement 
of the Case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained after the May 1999 SOC and a 
discussion of all pertinent regulations, 
including those implementing the VCAA.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




